The opinion of the court was delivered by
Horton, C. J.:
In the case of Morrill v. Douglass, 14 Kas. 293, it was decided that the property which cannot be sold to individuals at a tax sale, and is therefore struck off to the county, does not become thereby, like ordinary property of the county, subject to the control of the commissioners, and that, in the absence of any statute giving such authority, the county commissioners are not authorized to contract for the *497transfer and assignment of tax-sale certificates for lands struck off to the county at prior tax sales; and a contract therefor is ultra vires, and void. In 1877, the statute in this regard was like that in force in 1868, and within the decision of Morrill v. Douglass, supra, the order of the commissioners of Doniphan county of December 3d, 1877, allowing the defendant in error, Charles Cain, to purchase the lots in controversy for :a sum less than the cost of redemption as then provided by the statute, was utterly void. Cain acquired no rights by •such order, nor were the treasurer and county clerk of Doniphan county justified thereby in disregarding the provisions -of the statute. Cain was not entitled to any tax-sale certificate or any assignment of such certificate on the property struck off to the county at a tax sale, until he had paid into -the county treasury a sum of money equal to the cost of redemption of the land at that time. (Laws 1876, ch. 34, 1117.)
The void order of December 3, 1877, and the money paid in accordance therewith, were the only consideration for the tax certificate of December 4, 1877, and the assignment of •the same. The tax deed was issued upon this tax certificate. The certificate was void; the assignment thereof was void; .■and the tax deed, being issued without warrant of law, was ¡also void. It transferred no title to the defendant, and was no valid defense to the action of plaintiff. In obtaining the tax certificate and tax deed, the defendant assumed to disregard the law, and must be presumed to have known that the officers of the county with whom he contracted acted without authority. “The limits of an officer’s authority are found in the law,” and they who deal with officers are •chargeable with notice of the limits of such authority, and •can receive no protection from acts done by such officers beyond the limits of their authority. (City of Eureka v. Davis, 21 Kas. 578; Hartford Fire Ins. Co. v. State, 9 Kas. 210; Commissioners of Shawnee County v. Carter, 2 Kas. 115, 128.)
The judgment of the district court will be reversed, and *498the cause remanded with directions to the court to render judgment upon the findings of fact in favor of the plaintiff-
All the Justices concurring.